Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
Claims 3-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, this claim contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A mobile device comprising: 
memory; and 
a processor, the mobile device configured for: 
receiving a selection from a user to enter a power save mode for the mobile device; 
receiving, from the user, a priority selection on an application-by-application basis for applications executing on the mobile device; 
establishing a connection with a server, wherein the server is a notification server that provides connectivity between a first application server and the mobile device and provides connectivity between a second application server and the mobile device; 
sending an indication of inactivity of the mobile device; 
sending an indication of the selection to enter the power save mode; and 
sending an indication of the priority selection for the applications to the server, 

Note that the closest prior art Connelly et al. (US 20110202956, henceforth “Connelly”) discloses a video service notification method for providing information to a user of the end device about a video service available within a local network. The video service notification can include a request for a response to the notification, with the request having a corresponding URI or other type of link to cause a desired action. A mobile device configurable for direct communication in a wide area wireless network can join a local service domain and receive services through a gateway of that local service domain. In particular, Connelly fails to disclose or render obvious “receiving, from the user, a priority selection on an application-by-application basis for applications executing on the mobile device”. 
Note that the second closest prior art Sion (US 20100030643, henceforth “Sion”) discloses a method for dynamically publishing content items includes: determining a presence status value of a provider of a content item to be published on a communication network site; selecting from a plurality of versions of said content item a version of said content item corresponding to said presence status value; and publishing on said communication network site data representing the selected version of said content item. In particular, Sion fails to disclose or render obvious the same limitations Connelly fails to disclose or render obvious (described above).
Regarding claim 10, the claim contains similar features as recited in claim 1, thus is allowed for the same reason as stated above.

Regarding claims 4-9 and 11-17, these claims depend from claims 3 and 10 respectively, and thus are allowed for the same reason stated above for claim 1.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./
Examiner, Art Unit 2411 

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411